Citation Nr: 0111224	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertensive heart 
disease with status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 



INTRODUCTION

The veteran had active service from January 1953 to December 
1954.  He also had periods of active duty for training 
(ACDUTRA) with the Army Reserve, including a verified period 
from June 2, 1986 to June 13, 1986 and a verified period from 
June 24, 1998 to June 28, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating action of September 1999 
that denied service connection for hypertensive heart disease 
with status post myocardial infarction.  This issue is now 
before the Board for appellate consideration.  

REMAND

The veteran contends that his current cardiovascular 
disability was either incurred in or aggravated by periods of 
ACDUTRA with the Army Reserve, especially during periods of 
ACDUTRA which occurred in June 1986 and June 1998.  

On the veteran's November 1952 preinduction examination, his 
heart and vascular system were evaluated as normal.  The 
veteran's blood pressure was recorded as 122/70.  Review of 
the veteran's service medical records from his period of 
active duty reveal no complaints or findings indicative of 
any heart or cardiovascular disease.  During a 
hospitalization at a military facility in February 1954 for 
the treatment of pharyngitis, a blood pressure reading of 
128/90 was recorded.  A chest x-ray performed during the 
February 1954 hospitalization revealed a normal appearing 
heart.  On examination prior to separation from service in 
December 1954, the veteran's heart and cardiovascular system 
was evaluated as normal.  The veteran's blood pressure was 
recorded to be 114/76.  A chest x-ray was normal.  

On an Army Reserve final examination in January 1959, the 
veteran's heart and vascular system were evaluated as normal.  
His blood pressure was recorded as 118/70.  A chest x-ray was 
negative.  The veteran indicated that he had a history of low 
blood pressure.  He also stated that he had been diagnosed 
with hypothyroidism in 1955. 

On an enlistment examination for the Army Reserve in 
September 1978, the veteran's heart and vascular system were 
evaluated as normal.  A blood pressure reading of 110/78 was 
recorded.  On a further Army Reserve examination in July 
1985, the veteran's heart and vascular system were evaluated 
as normal.  A blood pressure reading of 130/86 was recorded.  

A physical examination conducted in May 1986 for purposes of 
retention in the Army Reserve recorded blood pressure 
readings of 150/100, sitting; 150/100, recumbent; and 150/100 
standing.  On an August 1989 Army Reserve examination, the 
veteran's heart and vascular system were evaluated as normal.  
The veteran's blood pressure was recorded to be 140/90.  On 
an Army Reserve physical examination in September 1993 the 
veteran's heart and vascular system were evaluated as normal.  
The veteran's blood pressure was recorded as 125/80.  It was 
reported that the veteran had been treated for hypertension 
by a private physician since May 1993.  

During treatment at an army medical facility for an unrelated 
disorder in May 1996, the veteran's blood pressure was 
recorded as 170/101.  On an Army Reserve physical in February 
1997 the veteran's heart and vascular system were evaluated 
as normal.  The veteran's blood pressure was recorded as 
146/86.  The veteran reported that he was taking medication 
for high blood pressure.  

Medical records from a private facility reveal that the 
veteran was hospitalized in March 1998 for the treatment of 
an acute inferoposterior myocardial infarction.  It was 
reported that the veteran had been hypertensive for about 10 
years and had been taking medication for several years.  
During the hospitalization, the veteran underwent a left 
heart catheterization, angiography, and left 
ventriculography.  An ACS stent was placed in the right 
coronary artery.  

On June 26, 1998, while the veteran was on ACDUTRA with the 
Army Reserve, the veteran developed retrosternal chest pains 
while on duty performing dentistry at a military hospital.  
Dysarthria and forgetfulness were also reported.  It was said 
that the veteran had a history of chest pains in 1996 while 
performing a physical training test and had had a similar 
episode a few days earlier.  The veteran's blood pressure was 
recorded as 182/91, 169/102, 174/85, 170/84, 157/78, 159/82, 
160/75, 160/81, 178/92, 130/71, 141/61, 126/68, and 112/90.  

The veteran was transported to a private facility and there 
underwent a cardiac catheterization and bilateral selective 
angiograms.  The left coronary angiogram showed moderate 
stenosis in the left anterior descending artery with mild 
disease in the right and circumflex coronary arteries.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for hypertension if it manifests to a compensable 
degree within one year following discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (2000).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service or while performing ACDUTRA, but 
service connection relating to inactive duty for training is 
appropriate only for an injury incurred in or aggravated 
during such training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, (West 1991).  

The Board notes that it is apparent from the current record 
that the veteran served on numerous periods of ACDUTRA which 
have not yet been verified.  (Only periods of ACDUTRA from 
June 2, 1986 to June 13, 1986, and from June 24, 1998, to 
June 28, 1998 have been verified.)  Before further appellate 
consideration can be given to the veteran's claim for service 
connection for hypertensive heart disease with status post 
myocardial infarction, it will be necessary to verify with 
the appropriate service department, or through other official 
channels, all the veteran's periods of ACDUTRA from 1978 to 
the present.  In addition, all medical records for all 
periods of ACDUTRA should be obtained which are not already 
associated with the claims folder.  In addition, in an effort 
to clarify the veteran's assertions, he should be asked to 
specify those periods of ACDUTRA or inactive duty training 
during which he believes he developed hypertension with 
resulting cardiac disease.  

The Board further notes that it is also apparent that all 
private medical records relevant to this claim are not in the 
claims folder.  We note in this regard that on a 1959 service 
department examination, it was reported that the veteran had 
been diagnosed with a thyroid disorder in 1955.  No clinical 
records reflecting this treatment are in the claims folder 
and, since thyroid disorders can affect blood pressure and 
cardiac function, records of the veteran's treatment for a 
thyroid disorder could be relevant to the veteran's current 
claim and should, if possible, be obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition on an Army 
Reserve physical examination in September 1993 the veteran 
reported that he had been diagnosed with hypertension by a 
private physician the previous May.  During a March 1998 
private hospitalization, the veteran said that he had been 
hypertensive for about 10 years.  No private clinical records 
documenting any private treatment for hypertension during the 
period from the late 1980s through the mid-1990s are in the 
claims folder.  (The first clear evidence of hypertension in 
the current record dates from a May 1986 Army Reserve 
physical examination conducted prior to a period of ACDUTRA 
which commenced in early June 1986.) Private clinical records 
documenting treatment for hypertension during the 1980s and 
the 1990s are relevant to the veteran's claim for service 
connection for hypertensive heart disease with status post 
myocardial infarction since they may assist in determining 
when the veteran's currently diagnosed cardiovascular disease 
initially manifested. See Schafrath v. Derwinski, supra.  

The Board also notes that the veteran has never been afforded 
a VA examination of his heart and cardiovascular 
disabilities.  In the Board's opinion, such an examination 
and a medical opinion by the examiner regarding the etiology 
of the veteran's heart and cardiovascular disabilities, is 
also desirable prior to further appellate consideration in 
this case.  The claimant is herein advised that, in keeping 
with the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), at least in part the 
purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  

Sec. 3.655 Failure to report for Department of 
Veterans Affairs examination. 

(a) General. When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the 
terms examination and reexamination include periods 
of hospital observation when required by VA. 

(b) Original or reopened claim, or claim for 
increase. When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655 (2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, the issue of entitlement to service connection 
for hypertensive heart disease with status post myocardial 
infarction currently certified for appeal in this case must 
also be remanded to the RO so that it can again adjudicate 
these issues in light of this recent statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues of entitlement to service connection for 
hypertensive heart disease with status post myocardial 
infarction that is currently on appeal at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and the development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In 
particular, the RO should ensure 
that the notification requirements 
and development procedures contained 
in Sections 3 and 4 of the act (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
In this regard the RO should contact 
the claimant and inform him of the 
VA's heightened duty to assist him 
in the development of his claim for 
service connection hypertensive 
heart disease with status post 
myocardial infarction under the 
Veterans Claims Assistance Act of 
2000.  The RO should also inform the 
appellant of the various types of 
documentation that can serve as 
evidence in regard to his claim.  

2.  All dates of ACDUTRA and 
inactive duty training must be 
verified through the appropriate 
service department or through other 
official channels.  In the event 
such cannot be completed, and it 
appears that further efforts would 
be futile, that fact must be 
documented in the file, and the 
veteran informed in writing.

3.  The veteran should be contacted 
and requested to provide the 
specific dates of ACDUTRA or 
inactive duty training during which 
he claims that hypertension and any 
resulting cardiac disease had its 
onset or increased in severity.  

4.  The RO should also contact the 
veteran and ask him to provide, to 
the extent possible, the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, both VA and non VA, who 
ever treated him at any time for a 
thyroid disorder and have treated or 
evaluated him at any time for 
hypertension, hypertensive heart 
disease, or a myocardial infarction.  
Such information should include the 
dates and places of insurance 
examinations, or physical 
examinations conducted during the 
course of employment.  

5.  When the appellant responds and 
provides any necessary 
authorizations, the named health 
care providers should be asked to 
provide copies of all clinical 
records documenting their treatment 
for these disorders, that are not 
already in the claims folder.  
(These records should especially 
include all pertinent records from 
health care providers who treated 
the veteran for hypertension from 
1986 to the present time, to include 
all treatment provided at and 
subsequent to the time a diagnosis 
of hypertension was rendered in 
1993.)  All records obtained should 
be associated with the claims 
folder.  

6.  If, after making reasonable 
efforts to obtain named records the 
RO is unable to secure same, the RO 
must notify the veteran and (a) 
identify the specific records the RO 
is unable to obtain; (b) briefly 
explain the efforts that the RO made 
to obtain those records; and (c) 
describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be 
given an opportunity to respond.  

7.  The RO should then carefully 
review all evidence obtained 
pursuant to the development 
requested above.  In the event these 
records suggest the presence of 
other sources of relevant evidence, 
such leads should be followed to 
their logical conclusion.  

8.  Then, the veteran should be 
afforded a VA examination by a 
cardiologist to determine the 
approximate date of onset and 
progression of his hypertensive 
heart disease with status post 
myocardial infarction.  All 
pertinent findings should be 
reported in detail and any 
appropriate special studies 
performed.  The claims folder, 
including a copy of this remand, 
must be made available to the 
examiner prior to the examination so 
that the pertinent records may be 
studied in detail.  It should be 
stated in the report of this 
examination that the claims folder, 
including a copy of this remand, has 
been reviewed.  A detailed history 
of the claimant's heart disease and 
hypertension should be obtained.  In 
addition, the verified dates of all 
the veteran's military service 
should be provided.  

At the conclusion of the examination 
and review of pertinent service 
medical records, the examining 
physician should express a medical 
opinion as to whether the onset of 
the veteran's occurred during the 
veteran's period of active duty or 
manifested to a compensable degree 
within one year following discharge 
from the veteran's period of active 
service or; whether it is at least 
as likely as not that the veteran's 
cardiovascular disease originally 
manifested during any period of 
ACDUTRA or inactive duty training in 
the Army Reserve or; whether it is 
at least as likely as not that the 
veteran's cardiovascular disease 
underwent an increase in severity 
beyond natural progression during 
any period of ACDUTRA or inactive 
duty training in the Army Reserve, 
and if so, to what extent.  The 
rationale to support any opinion(s) 
rendered, positive or negative, 
should be supplied.

9.  Then, the RO should again 
adjudicate the issue of entitlement 
to service connection for 
hypertensive heart disease with 
status post myocardial infarction.  
In the event the claimant fails to 
report for a scheduled VA 
examination of his heart disability, 
consideration of the veteran's claim 
for service connection for 
hypertensive heart disease with 
status post myocardial infarction 
must be made under the provisions of 
38 C.F.R. § 3.655 (2000).  If the 
benefit sought remains denied, the 
claimant and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for its further 
adjudication, if otherwise 
appropriate.  

No action is required of the claimant until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with the Veterans 
Claims Assistance Act of 2000.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




